Citation Nr: 1316431	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  10-49 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUES

1.  Whether the character of the Veteran's discharge from his military service from July 3, 2002 to November 7, 2007 is a bar to the receipt of Department of Veterans Affairs benefits.

2.  Entitlement to service connection for gouty arthritis or rheumatoid arthritis.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for dyslipidemia.

5.  Entitlement to service connection for fatty liver.

6.  Entitlement to non-service-connected pension.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran had military service from January 1991 to July 2002, and from July 2002 to November 2007.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2009 administrative decision, and a July 2009 rating decision, of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The June 2009 administrative decision held that the Veteran's period of service from July 3, 2002 to November 7, 2007 was a bar to VA benefits.

In its July 2009 rating decision, the RO denied entitlement to service connection for gouty arthritis/rheumatoid arthritis, hypertension, dyslipidemia, fatty liver, residuals of a laparoscopic cholecystectomy, chronic low back pain, a psychiatric disorder, obstructive sleep apnea, and nonservice-connected pension.  The Veteran appealed all of those issues.  However, the Veteran's claims for entitlement to service connection for residuals of a laparoscopic cholecystectomy and entitlement to service connection for a low back disorder were granted by a September 2010 rating decision, the Veteran's claim for entitlement to service connection for a psychiatric disorder was granted by a September 2012 rating decision, and the Veteran's claim for entitlement to service connection for obstructive sleep apnea was granted by a November 2012 rating decision; thus the September 2010, September 2012, and November 2012 rating decisions constitute a full grant of the benefits sought on appeal with regard to those issues, and they are no longer before the Board.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issues of entitlement to service connection for gouty arthritis or rheumatoid arthritis, hypertension, and fatty liver, and entitlement to a nonservice-connected pension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Department of the Navy has determined that the Veteran was discharged under conditions other than honorable for the period of July 3, 2002 to November 7, 2007.

2.  The Veteran was found to have willfully failed to notify proper authority that the rental amount listed on his lease for the purpose of collecting Overseas Housing Allowance was artificial and in violation of Articles 92 and 121 of the Uniform Code of Military Justice in December 2004 and that, on various occasions from December 2004 to March 2007, he stole military property in the value of $34,000.00.

3.  The Veteran's Certificate of Release or Discharge from Active Duty, DD Form 214, states that the Veteran accepted a discharge of "under other than honorable conditions" in lieu of a trial by court-martial.

4.  The evidence does not establish that the Veteran was insane at the time that he violated Articles 92 and 121 of the Uniform Code of Military Justice.

5.  Dyslipidemia is a laboratory finding and not a chronic disability for which VA disability benefits may be awarded.


CONCLUSIONS OF LAW

1.  The character of the Veteran's service from July 3, 2002 to November 7, 2007 is a bar to VA benefits.  38 U.S.C.A. §§ 101, 5303 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.1, 3.12, 3.13, 3.354 (2012).

2.  Dyslipidemia is not a disease, disability, or injury for which applicable law permits compensation or service connection.  38 U.S.C.A. §§ 101(16), 105(a), 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  Letters dated in February 2009, May 2009, November 2009, and November 2011 satisfied the duty to notify provisions and notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may be cured by the issuance of a fully compliant notification letter followed by a re-adjudication of the claim). 

The Veteran's service treatment records, service personnel records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Although the Veteran was not provided with a VA examination with regard to his dyslipidemia, one was not required in this case, as there is no indication that the Veteran has a current disability manifested by dyslipidemia.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the Veterans Law Judge and RO Decision Review Officer (DRO) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The VLJ and DRO in this case specifically identified to the Veteran, prior to his testimony, the issues on appeal and specifically identified the intended focus of the testimony via questions to the appellant.  Additionally, the Veteran demonstrated actual knowledge of what was needed, and provided the appropriate testimony to further clarify all lay bases of evidence.  The VLJ and DRO also asked questions to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board or RO hearing.  By contrast, the hearings focused on the elements necessary to substantiate the Veteran's claims; through his testimony, he demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  Accordingly, the Board finds that the VLJ and DRO substantially complied with the duties set forth in 38 C.F.R. 3.103(c)(2); any error in notice or assistance by the VLJ and/or DRO at the April 2011 Board hearing and/or September 2009 RO hearing constitutes harmless error.

There is no indication in the record that any additional evidence, relevant to the issue of entitlement to service connection for dyslipidemia is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

With regard to claim involving the character of the Veteran's discharge, proper notice must inform the claimant of the evidence needed to establish veteran status.  Dennis v. Nicholson, 21 Vet. App. 18 (2007).  The Veteran was not provided a notification letter with respect to his claim.  However, the Board finds that the Veteran has not been prejudiced by this notice defect as the record reflects that he had actual knowledge in this regard.  In a Statement of the Case (SOC) issued in September 2010, the Veteran was apprised of the applicable law, and of the information and evidence necessary to substantiate his claim.  Further, during a hearing before the undersigned Veterans Law Judge, the Veteran expressed an understanding of the principles involved, inasmuch as he advanced supportive argument.  Thus, the Board finds that the Veteran had actual knowledge of the information needed to substantiate his claim, and a reasonable person could be expected to understand what was needed.  See Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007) (holding that notice error was not prejudicial because the appellant demonstrated actual knowledge of the information and evidence necessary to substantiate his claim by way of the arguments made to the RO).  Accordingly, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision. 

Furthermore, the duty to assist the Veteran has been satisfied as all service treatment records and personnel records are associated with the claims file.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the character of discharge claim. 

I.  Character of Discharge

The Veteran alleges that the character of his discharge from his period of military service from July 3, 2002 to November 7, 2007 should not be a bar to receiving VA benefits.  During his April 2011 hearing before the Board, the Veteran acknowledged his wrongdoing in overstating the cost of his housing to obtain additional funds from the housing allowance.  He stated that he knows that he did something wrong, but that he was suffering because his father was dying and he needed financial help.  He indicated that he was remorseful and knows that he did something wrong, but that the remainder of his performance during active duty was exemplary and therefore, his wrongdoing should not be a bar to receiving VA benefits.  He explained that he opted for discharge in November 2007 to avoid a trial.

A person seeking VA benefits must first establish that they have attained the status of veteran.  Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d) (2012).  If the former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim was based was terminated by a discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.12 (2012).  The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a) (2012). 

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) (West 2002) and 38 C.F.R. § 3.12(c) (2012); and, regulatory bars listed in 38 C.F.R. § 3.12(d) (2012).  As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions listed under 38 C.F.R. § 3.12(c): (1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) By reason of the sentence of a general court-martial; (3) Resignation by an officer for the good of the service; (4) As a deserter; (5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) By reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days. 

As to the regulatory bars, a discharge or release because of one of the offenses specified under 38 C.F.R. § 3.12(d) (2012) is considered to have been issued under dishonorable conditions: (1) Acceptance of an undesirable discharge to escape trial by general court-martial; (2) Mutiny or spying; (3) An offense involving moral turpitude (This includes, generally, conviction of a felony); (4) Willful and persistent misconduct (This includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct. A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious); (5) Homosexual acts involving aggravating circumstances or other factors affecting the performance of duty (examples of homosexual acts involving aggravating circumstances or other factors affecting the performance of duty include child molestation, homosexual prostitution, homosexual acts or conduct accompanied by assault or coercion, and homosexual acts or conduct taking place between service members of disparate rank, grade, or status when a service member has taken advantage of his or her superior rank, grade, or status). 

A discharge or release from service under one of the above conditions specified in 38 C.F.R. § 3.12(c) and (d) (2012) is a statutory or regulatory bar to the payment of benefits, unless it is found that the person was insane at the time of committing the offense causing such discharge or release or unless otherwise specifically provided.  38 U.S.C.A. § 5303(b) (West 2002); 38 C.F.R. § 3.12(b) (2012).  Insanity is a defense to all statutory and regulatory bars, while compelling circumstances is only a defense to the statutory bar involving an AWOL period of at least 180 days. 

VA regulations provide that an insane person is one (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (2) who interferes with the peace of society; or (3) who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a) (2012).  In the process of consulting various well-accepted legal authority, VA General Counsel has noted that the term insanity was synonymous with psychosis.  VAOPGCPREC 20-97, 62 Fed. Reg. 37955 (1997).  The burden is on the appellant to submit competent medical evidence that he was insane at the time of his offenses.  Stringham v. Brown, 8 Vet. App. 445, 449 (1995). 

Service department findings are binding and conclusive upon VA for purposes of establishing an individual's service.  VA does not have the authority to alter the findings of the service department.  38 C.F.R. § 3.203(a); Spencer v. West, 13 Vet. App. 376, 380, (2000); Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997). 

In this case, in June 2008 the Veteran filed a formal claim for VA compensation benefits seeking service connection for various disabilities, including gouty arthritis, rheumatoid arthritis, hypertension, dyslipidemia, fatty liver, obstructive sleep apnea, residuals of a laparoscopic cholecystectomy, chronic back pain, and a psychiatric disorder including depression, excessive worry, and panic attacks.  In a June 2009 decision, the RO determined that the Veteran's period of service from July 3, 2002 to November 7, 2007 was a bar to VA benefits under the provisions of 38 C.F.R. § 3.12(d) and 38 U.S.C.A. § 5303(a).

The Veteran's DD Form 214 reflects that the Veteran was inducted into service on January 18, 1991 and separated from active duty service on November 7, 2007.  The character of service listed on this DD-214 is "under other than honorable conditions."  The narrative reason for separation provided was "in lieu of trial by court-martial."  The DD-214 also states that the Veteran had "continuous honorable active service from: 91Oct18 until: 02Jul02."

The Veteran's service personnel records reveal a September 2007 Punitive Letter of Reprimand from the Commanding Officer of the U.S. Navy Personnel Support Activity stating that a Naval Criminal Investigative Service Investigation revealed that, on or about December 2004, the Veteran was derelict in the performance of his duties in that he willfully failed to notify proper authority that the rental amount listed on his lease for the purpose of collecting Overseas Housing Allowance was artificial and violated Article 92 of the Uniform Code of Military Justice.  The Veteran was found to have stolen military property on various occasions from December 2004  through March 2007 in the amount of $34,000.00 in violation of Article 121 of the Uniform Code of Military Justice.  The letter indicates that the Veteran was punished under Article 15 of the Uniform Code of Military Justice and received a forfeiture of 1/2 of his base pay for two months, 25 days restriction with 25 days extra duty, and a punitive Letter of Reprimand.

In October 2007, the Commander of the U.S. Naval Forces of Japan sent a letter to the Commanding Officer of the U.S. Navy Personnel Support Activity directing that the Veteran be discharged under other than honorable conditions in lieu of trial by court-martial.  The majority of the Veteran's service personnel records reflect regular accolades for outstanding service.

Generally, an entire period of service constitutes one period of service, and entitlement to benefits will be determined by the character of the final termination of such period of service.  See 38 C.F.R. § 3.13(b) (2012).  An exception to the general rule is set forth in 38 C.F.R. § 3.13(c), which provides that "a person shall be considered to have been unconditionally discharged or released from active military, naval or air service when the following conditions are met: (1) The person served in the active military, naval or air service for the period of time the person was obligated to serve at the time of entry into service; (2) [t]he person was not discharged or released from such service at the time of completing that period of obligation due to an intervening enlistment or reenlistment; and (3) [t]he person would have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening enlistment or reenlistment."

The Veteran's service personnel records show that his original period of active duty service lasted from January 18, 1991 to October 26, 1994.  On October 27, 1994, the Veteran reenlisted for a period of two years, to end on October 26, 1996.  Thereafter, he extended his enlistment for 13 months, to end on November 26, 1997.  On November 26, 1997, the Veteran reenlisted for a period of two years, to end on November 25, 1999.  In May 1999, he extended his enlistment for 12 months, to end on November 25, 2000.  In June 2000, he extended his enlistment for 24 months, to end on November 25, 2002.  On September 28, 2000, the Veteran reenlisted for a period of two years, to end on September 27, 2002.  On July 3, 2002, the Veteran reenlisted for a period of 6 years, to end on July 2, 2008.  Because the Veteran would have been eligible for discharge or release under conditions other than dishonorable at the time of his July 3, 2002 reenlistment, the only period of service affected by the Veteran's violations of the Uniform Code of Military Justice from December 2004 through March 2007 is the Veteran's last period of service, from July 3, 2002 to November 7, 2007.

In reviewing the record, the Veteran's character of service has been classified by the Department of the Navy as honorable for the period from January 18, 1991 to July 2, 2002.  As previously noted, the designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a) (2012).  Similarly noted, service department findings are binding and conclusive upon VA for purposes of establishing an individual's service.  See Spencer, 13 Vet. App. 376; Venturella, 10 Vet. App. 340; Cahall, 7 Vet. App. 232; Duro, 2 Vet. App. 530; Soria, 118 F.3d 747.  Accordingly, VA benefits may be granted if they are based upon the period of service from January 18, 1991 to July 2, 2002.

In sum, the Board finds that the Department of the Navy's characterization of the Veteran's service from January 18, 1991 to July 2, 2002 as honorable is binding upon the VA.  As such, the appellant qualifies as a "veteran" for the period of service extending from January 18, 1991 to July 2, 2002, and therefore is eligible to receive VA benefits based upon this period of service. 

However, he is not eligible to receive VA benefits based upon his period of service extending from July 3, 2002 to November 7, 2007, because that period of service was completed under conditions other than honorable.  As previously noted, VA benefits are barred if a veteran is discharged under any of the conditions outlined at 38 C.F.R. § 3.12(c) or offenses pursuant to 38 C.F.R. § 3.12(d).  This includes when discharge is due to acceptance of an undesirable discharge to escape trial by general court-martial.  As previously noted, the Veteran's service personnel records, including his DD 214 and an October 2007 letter from the Commander of the U.S. Naval Forces of Japan, reflect that the reasons for the Veteran's discharge were in lieu of a trial by court-martial.  Moreover, the Veteran does not allege, and the evidence does not show that he was insane prior to, during, or after he committed the offense for which he sought to avoid a trial by court-martial.  Although the Veteran's service treatment records suggest that he may have had some anxiety or depression during his service towards the end of his enlistment, there is no indication that any psychiatric problems from which he was suffering rose to the level of insanity, and the Veteran does not allege that he was insane at any point during service.  38 C.F.R. § 3.12(c).  Moreover, any meritorious awards received prior to, and/or after, the period of service at issue are not probative of the issue on appeal, and do not negate application of governing law.

The Board has carefully considered the entire record in this case; however, the evidence is not so evenly balanced that there is doubt as to any material matter regarding the issue on appeal.  The benefit of the doubt rule is therefore inapplicable.  38 U.S.C.A.§ 5107(b).  The evidence establishes that the period of service from July 3, 2002 to November 7, 2007 was dishonorable for VA purposes and that the circumstances of his discharge constitute a bar to benefits under the statute or regulations. 

II. Dyslipidemia

The Veteran contends that service connection is warranted for dyslipidemia.  During his April 2011 hearing before the Board, he testified that laboratory findings during service revealed dyslipidemia, and that he was issued medication during service.  He stated that he sought treatment for dyslipidemia shortly after service discharge.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Review of the record reveals that the Veteran has a history of elevated cholesterol, hyperlipidemia, and dyslipidemia.  Hypercholesterolemia is defined as excess of cholesterol in the blood.  See Dorland's Illustrated Medical Dictionary 792 (28th ed. 1994).  Hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, including hypertriglyceridemia, hypercholesterolemia, etc."  Id. at 795.  Dyslipidemia is defined as "an abnormality in, or abnormal amounts of, lipids and lipoproteins in the blood."  Id. At 575.

While the evidence shows the Veteran has a history of elevated cholesterol, hyperlipidemia, and dyslipidemia, such findings are not recognized as a disability for VA benefits purposes.  See 38 U.S.C.A. §§ 101(16), 105(a); 38 C.F.R. § 3.303(c); see also 61 Fed. Reg. 20,440, 20,445 (1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities). 

In sum, elevated cholesterol, hyperlipidemia, and dyslipidemia are merely laboratory findings, and not a "disability" for which VA compensation benefits may be awarded.  Accordingly, service connection for dyslipidemia is not warranted.  As such, the preponderance of the evidence is against the claim for service connection for dyslipidemia, and the benefit-of-the-doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The character of the Veteran's discharge from military service for the period from July 3, 2002 to November 7, 2007 is a bar to attainment of "veteran" status, and therefore, is a bar to entitlement to VA benefits based on this period of military service.  The appeal is denied as to this period of military service.

Service connection for dyslipidemia is denied.



	(CONTINUED ON NEXT PAGE)


REMAND

The Veteran contends that service connection for gouty arthritis or rheumatoid arthritis, hypertension, and fatty liver is warranted.  Although the Veteran acknowledged that he was first diagnosed with gouty arthritis or rheumatoid arthritis during the period of service for which he is not entitled to disability benefits, during a September 2009 hearing before the RO, he testified that he had symptoms, including pain, during his "good" period of active duty service.  While the Veteran underwent a VA examination in January 2010 which diagnosed gouty arthritis, the examiner did not provide an opinion as to the etiology of the Veteran's gouty arthritis.  Accordingly, as the Veteran alleges that he had symptoms of gouty arthritis during his "good" period of active duty service, and the record reflects continued treatment for gouty arthritis or rheumatoid arthritis since it was first diagnosed during the Veteran's "bad" period of service, the Veteran should undergo a VA examination to determine whether his current rheumatoid arthritis or gouty arthritis are related to his reported symptoms during his "good" period of active duty service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the claim for entitlement to service connection for fatty liver, it is unclear to the Board whether the findings of fatty liver in December 2009 constitute a chronic disability, and if so, whether it is related to the Veteran's "good" period of military service.  In that regard, a January 2010 VA examination was performed which addressed the Veteran's status post cholecystectomy, and while the Veteran's fatty liver was noted in the history, the examiner did not address or discuss whether the Veteran has a current fatty liver disability which is related to his active duty service.  Accordingly, a VA examination must be provided which discusses these issues.

The Veteran also alleges that he currently has hypertension due to his military service.  In support of his claim, the Veteran submitted two private treatment letters dated in October 2012 and November 2012, which relate the Veteran's hypertension to his service-connected psychiatric disorder.  However, the medical opinions do not provide any rationale for the opinions provided.  Nevertheless, they indicate that the Veteran's hypertension may be related to service-connected disability, and are sufficient to trigger VA's duty to obtain an etiological opinion with regard to the issue.  McLendon, 20 Vet. App. at 83.  Accordingly, the Veteran should be provided with a VA examination to determine whether his currently diagnosed hypertension is related to his "good" period of active duty service or to a service-connected disability, including his psychiatric disorder.

Finally, the matters requiring development and/or clarification for the claims for service connection are inextricably intertwined with the Veteran's claim for entitlement to nonservice-connected pension.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, Board adjudication of the claim for entitlement to nonservice-connected pension benefits must be deferred pending completion of the action requested below.

Accordingly, the case is REMANDED for the following action:

1  The Veteran must be provided with a VA examination to ascertain the existence and etiology of his gouty arthritis or rheumatoid arthritis.  The Veteran's entire claims file and all records on Virtual VA must be made available to the examiner.  All necessary special studies or tests must be accomplished.  The RO must advise the VA examiner that only the period of service from January 1, 1991 to July 2, 2002 qualifies the Veteran for service-connected benefits, and that any service treatment records in the claims file from July 3, 2002 to November 7, 2007 should not be considered as having occurred during service for purposes of determining whether the Veteran's gouty arthritis or rheumatoid arthritis are related to his active duty service.  

After review of the Veteran's service treatment records, the post-service medical records, and the Veteran's lay statements that he had symptoms of rheumatoid arthritis or gouty arthritis during his "good" period of service from January 18, 1991 to July 2, 2002, the examiner must provide an opinion as to:

* Whether it is at least as likely as not that the Veteran's current gouty arthritis or rheumatoid arthritis is etiologically related to his period of active duty service from January 1, 1991 to July 2, 2002 or any event therein?  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

2.  The Veteran must be provided with a VA examination to ascertain the existence and etiology of any disorder manifested by a fatty liver.  The Veteran's entire claims file and all records on Virtual VA must be made available to the examiner.  All necessary special studies or tests must be accomplished.  The RO must advise the VA examiner that only the period of service from January 1, 1991 to July 2, 2002 qualifies the Veteran for service-connected benefits, and that any service treatment records in the claims file from July 3, 2002 to November 7, 2007 should not be considered as having occurred during service for purposes of determining whether the Veteran's fatty liver disability is related to his active duty service.  

After review of the Veteran's service treatment records, the post-service medical records, and the Veteran's lay statements, the examiner must provide an opinion as to: 

* Whether the Veteran currently has a chronic disability manifested by fatty liver and, if so; 

* Whether it is at least as likely as not that his fatty liver disability is etiologically related to his "good" period of active duty service from January 18, 1991 to July 2, 2002 or any event therein?  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

3.  The Veteran must be provided with a VA examination to ascertain the existence and etiology of his current hypertension.  The Veteran's entire claims file and all records on Virtual VA must be made available to the examiner.  All necessary special studies or tests must be accomplished.  The RO must advise the VA examiner that only the period of service from January 1, 1991 to July 2, 2002 qualifies the Veteran for service-connected benefits, and that any service treatment records in the claims file from July 3, 2002 to November 7, 2007 should not be considered as having occurred during service for purposes of determining whether the Veteran's hypertension is related to his active duty service.  

After review of the Veteran's service treatment records, the post-service medical records, and the Veteran's lay statements, the examiner must provide an opinion as to: 

* Whether it is at least as likely as not that the Veteran's current hypertension is directly etiologically related to his period of active duty service from January 1, 1991 to July 2, 2002, and also; 

* Whether it is at least as likely as not that his current hypertension was caused or chronically aggravated by a service-connected disability, to include his service-connected psychiatric disorder.  

In rendering the above opinions, the examiner should address and discuss the October 2012 and November 2012 private medical opinions of record noting a link between hypertension and the Veteran's psychiatric disorder.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  

5.  The examination reports must be reviewed by the RO to ensure that they are in complete compliance with the directives of this remand.  If any of the reports is deficient in any manner, the RO must implement corrective procedures at once. 

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the benefits sought on appeal remain denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


